Citation Nr: 1422231	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in February 2011 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's service-connected headaches disorder is manifested by daily headaches, described as a steady aching, but is not manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.27, 4.124a, Diagnostic Code 8100 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in February 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the February 2011 remand was to allow for additional development of the Veteran's claims.  Specifically, the RO was instructed to request that the Veteran identify any private treatment records, obtain outstanding VA treatment records from the Hibbing Outpatient Clinic and the Minneapolis VA Medical Center, and to provide a contemporaneous VA examination.  A review of the record indicates that the specified VA treatment records have been obtained and associated with the Veteran's claims file.  In a February 2011 letter, VA requested that the Veteran identify any medical treatment he had received for his headaches since April 2007.  The Veteran did not identify any outstanding treatment records.  Additionally, the Veteran was provided a VA examination in March 2011.  Therefore, the Board determines that the AOJ substantially complied with the Board's orders in the February 2011 remand, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letters dated April 2008 and June 2009, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA treatment records are of record.  In connection with the current claim, VA provided the Veteran with VA neurological examinations in June 2008, July 2009, and March 2011.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the American Legion.  The representative and the VLJ asked questions to identifying whether the Veteran had symptoms meeting the criteria for a higher rating.  They also asked questions to draw out the current state of the Veteran's disability, such as his treatment history, and day-to-day functioning.  No pertinent evidence that might have been overlooked and that might substantiate the Veteran's claim for an increased initial rating has been identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim for a rating in excess of 30 percent for service-connected headaches.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal criteria 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran, or obtained on his behalf, be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also does not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Analysis

Throughout the pendency of the appeal, the Veteran's service-connected headaches have been rated under Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 8199 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27 (2013).  Diagnostic Code 8100 is the only Code section to address headaches.  38 C.F.R. § 4.124a (2013).

The Board finds that for the entire period on appeal, the Veteran's disability picture most nearly approximates the criteria contemplated by a 30 percent rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

Initially, the Board notes that the Veteran was provided with a neurological examination in May 2007.  While the examination was within one year of the Veteran's claim and therefore during the appeal period, it addressed the Veteran's cervical spine disability and was silent regarding his headaches.  

At a June 2008 VA neurological examination, the Veteran reported that he had daily headaches, which lasted one hour if treated with medication and 5-6 hours if untreated.  The Veteran reported that he took hydrocodone 3-4 times per day.  The Veteran reported his headaches were severe about three times per week and that he was unable to lie down, as that worsened his symptoms, but he had some relief by applying pressure to the back of his neck.  The Veteran stated that he had not missed any work due to his headaches.  The examiner characterized the Veteran's headaches as non-prostrating and noted that ordinary activity was still possible.  
At a July 2009 VA neurological examination, the Veteran stated that he took oxycodone as needed for his headaches, which provided some but not total pain relief.  He indicated that his headaches occurred 2-3 times per week and lasted 1-2 days.  The Veteran reported that his headaches were not prostrating because he had no choice but to keep functioning.  The examiner stated that the Veteran's headaches did not have a significant effect on his occupation, but had a moderate or mild effect on his other daily activities.  The examiner opined that the Veteran's headaches were not prostrating because ordinary activity was possible.  

A November 2009 VA treatment record noted that the Veteran reported having daily headaches for approximately one month.  He stated that they usually started gradually and built in intensity.  He denied any accompanying visual changes or vomiting.  

A November 2010 VA examination report, addressing a different claim, noted that the Veteran had intermittent non-incapacitating headaches that radiated from his neck.  The examiner noted that these headaches were non-incapacitating and non-limiting.  

At his August 2010 hearing, the Veteran testified that he treated his headaches with medication, but had to go to work because he had limited vacation time and his employer did not provide paid sick leave.  He reported that he had daily headaches, which were bad 2-3 times per month.  He stated that it was not a fun life, but that he had to put up with it because he had no choice.  The Veteran also testified that he felt his headaches prevented him from having a full life because there were many things he was afraid to do because they might cause a headache.  When asked, the Veteran stated that his headache medication did not interfere with his ability to perform his job duties.  

At a March 2011 VA neurological examination, the Veteran described his headache pain as a steady ache and denied any accompanying nausea, vomiting, light or noise sensitivity.  The Veteran reported that he continued to function despite his headaches because he had no choice due to his finances.  The Veteran stated that he worked full-time as a security officer and part-time driving an armored car.  The Veteran stated that his headaches had not caused him to miss time from either job.  The examiner opined that the Veteran's daily headaches were not causing severe economic inadaptability, were not prostrating, and were not significantly interfering with his ability to perform occupational duties or activities of daily living.  

The most probative evidence of record does not show that the Veteran's service-connected headaches, as likely as not, result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  To the contrary, the medical and lay evidence indicates that despite his headaches the Veteran is able to work not one, but two jobs, and has not missed work because of his headaches.  

The Board acknowledges the Veteran's statements regarding the severity of his headaches and that he continued to function, despite his headaches, because he had no choice due to his finances.  Although the Veteran is competent to report his symptoms and circumstances, his statements do not indicate that his headaches are completely prostrating or productive of severe economic inadaptability.  Therefore, the Board finds that the weight of the probative evidence is against assigning a rating in excess of 30 percent.  As the preponderance of the evidence is against a rating in excess of 30 percent, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The Board also considered whether the Veteran is entitled to referral for extraschedular consideration for his headache disability.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  

Here, the rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  The Veteran's daily headaches, described as a steady aching without nausea, vomiting, light or noise sensitivity, are congruent with the disability picture represented by the 30 percent rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

Further, the Board observes that a higher schedular rating is available under Diagnostic Code 8100, but the facts do not indicate that the Veteran's headaches warrant a higher rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.  38 C.F.R. § 3.321(b) (2013).  Nonetheless, the Board notes that the Veteran reported that he had not missed time from either job due to his headaches and that his headaches medication does not interfere with his job duties.  Accordingly, the second Thun element is also not met.  

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him unable to secure and maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

A disability rating in excess of 30 percent for service-connected headaches is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


